On Application por Rehearing.
Nicholls, O. J.
Counsel for Mrs. Louise Michel, holder of one of the promissory notes secured by vendor’s privilege, has in an application for a rehearing called our attention to an error in the statement of the facts of the case, made by us in placing the amount due to Henry Dours as holder of the other promissory note secured by vendor’s privilege, at nineteen hundred and sixty-nine dollars and sixty-six cents, it being in reality only thirteen hundred and twenty dollars, as appears by the account of the administratrix.
He says that the declaration made in the opinion that Mrs. Michel has no interest in the result of this apxieal is an error.
Counsel is correct in saying that there is an error in the statement, the error having arisen from taking from the account as the amount of Dours’ claim what is set down ds “the aggregate amount of xorivilege debts to be paid first, second and third in rank, and to be paid in full.” Dours’ claim is placed on the account at thirteen hundred and twenty dollars, as stated by counsel.
This error of statement is an immaterial one so far as the result of the litigation would affect the rights of Mrs. Michel, as those would be determined by our decree and not by a mere incidental remark.
We adhere to’ the opinion which we have rendered as to the rights of the appellant. He is the only appellant before this court. Our first decree should, however, be altered somewhat.
This court should, and it does hereby annul and reverse the judgment of the district court in so far as it maintained the oxiposition of Mrs. Louise Michel to the claim privilege and rank privilege or preference of Benjamin Ory, attorney for the estate, of one hundred and fifty dollars, and struck the same from the list of privileges to be paid first in rank and xffaced it in the list of privileges to be paid fourth in rank out of the balance of the estate and after payment of the note of one thousand and eighty dollars placed on said account of Mrs. Louise *1503IE Michel, the opponent herein, and it should and it does adjudge and decree that the allowance of one hundred and fifty dollars for attorney’s fees be reinstated on the account filed with its original rank and privilege.
It further adjudges and decrees that except as so altered by the present decree the judgment of the district court appealed from be and it is hereby affirmed and that all costs be taxed against the succession.
A rehearing is unnecessary and the application for the same is refused.